Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 18 May 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 12, 17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryant (USPN 2014/0116911).

With regard to claim 1, 12, 17,
Bryant discloses a method of producing and identifying period-coded glass containers, comprising: selecting a first traceable material composition (12); producing glass containers (10) from the first traceable material composition for a first period; selecting a second traceable material composition different from the first traceable material composition (other 12); producing glass containers from the second traceable material composition for a second period; producing a cross-reference schedule of traceable material compositions, time periods, manufacturing facilities, or times of container manufacture in which the traceable material compositions are used in production of glass containers; analyzing a glass container for material composition; identifying at least one of constituents of or amounts of materials in the material composition of the analyzed glass container; and cross-referencing the identified at least one of constituents of or amounts of materials in the material composition to the cross-reference schedule to identify at least one of a time period, a manufacturing facility, or a time in which the analyzed glass container was produced (see paragraphs 33-35).
With regard to claim 2,
Bryant discloses the method set forth in claim 1, wherein the traceable material compositions include one or more materials not used in conventional container glass compositions, or one or more conventional container glass constituents in amounts or ratios not used in conventional container glass compositions (See paragraph 13).
With regard to claim 6,
Bryant discloses the method set forth in claim 1, wherein the traceable material composition includes an oxide (see paragraph 13).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7-9, 14-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (as above), in view of Debbage et al. (USPN 2017/0166474).

With regard to claim 3,
Bryant discloses the method set forth in claim 2. While Bryant does not explicitly disclose the amounts, Debbage et al. do disclose wherein the one or more materials is at least three times the amount used in conventional container glass compositions (see table 1). It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate this concept of Debbage et al. in order to utilize less altering material.
With regard to claim 4, 16, 20, 	
Debbage et al. disclose the method set forth in claims 1, 12, 17, wherein each constituent in the traceable material compositions comprises less than 0.5% of the glass container (see table 1). The obviousness of the incorporation of this concept of Debbage et al. was addressed in the rejection of claim 3.
With regard to claim 5,
Debbage et al. disclose the method set forth in claim 1, wherein the traceable materials include at least one of selenium, cobalt, manganese, copper, vanadium, zinc, titanium, strontium, barium, molybdenum and bismuth (see table 1). The obviousness of the incorporation of this concept of Debbage et al. was addressed in the rejection of claim 3.
With regard to claims 7, 15, 18,
Debbage et al. disclose the method set forth in claims 1, 12, 17, wherein the traceable material composition includes a rare earth element (See table 1). The obviousness of the incorporation of this concept of Debbage et al. was addressed in the rejection of claim 3.
With regard to claim 8,
Debbage et al. disclose the method set forth in claim 7, wherein the traceable material composition includes at least one of scandium, yttrium, lanthanum, cerium, praseodymium, neodymium, promethium, samarium, europium, gadolinium, terbium, dysprosium, holmium, erbium, thulium, or ytterbium (See table 1). The obviousness of the incorporation of this concept of Debbage et al. was addressed in the rejection of claim 3.
With regard to claims 9, 14,
Debbage et al. disclose  the method set forth in claims 1, 12, wherein the analyzing step is carried out using a resonant frequency analyzer (paragraph 10). The obviousness of the incorporation of the concept of Debbage et al. was addressed in the rejection of claim 3. While Debbage et al. do not explicitly disclose the wavelength range, XRF was a RFA method well known to and widely used by those of ordinary skill in the art at the time of the application and would have been obvious to the same to incorporate as the analyzer of Debbage in order to utilize readily available systems.
Claims 10, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bryant (as above).

With regard to claims 10, 13, 19,
Bryant discloses the method set forth in claim 1, 12, 17. While Bryant does not explicitly disclose wherein the time period is one year, such a determination was well within the ability of one of ordinary skill in the art at the time of the application and would have been obvious to the same to incorporate into the method of Bryant in order to suit arbitrary periodicity desires.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USPS 2019/0219526, 2017/0061350, 2006/0131517.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434. The examiner can normally be reached M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571)270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2875